Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 1 of 12 PageID #: 10936



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    IMAGE PROCESSING                               §
    TECHNOLOGIES, LLC,                             §
                                                   §
                Plaintiff,                         §
                                                   §
    v.                                             §
                                                             Case No. 2:20-cv-00050-JRG-RSP
                                                   §
    SAMSUNG ELECTRONICS CO., LTD.,                 §
    SAMSUNG ELECTRONICS AMERICA,                   §
    INC.,                                          §
                                                   §
                Defendants.                        §

                                     MEMORANDUM ORDER

          Before the Court is Defendants Samsung Electronics Co., Ltd.’s and Samsung Electronics

   America, Inc.’s (collectively, “Samsung”) Motion to Exclude Portions of the Testimony of

   Image Processing’s Damages Expert Mr. Paul C. Benoit (“Motion”). Dkt. No. 26. The Motion

   seeks to exclude Plaintiff Image Processing Technologies, LLC’s (“IPT”) damages expert Mr.

   Benoit’s opinions as to a reasonable royalty, both of Mr. Benoit’s supplements, and both his

   original and new effective royalty rate opinions. Dkt. No. 26 at 19.

          After due consideration, the Court DENIES Samsung’s Motion.

          I.      BACKGROUND

          The Motion, including briefing, was filed in the present case on March 10, 2020. The

   Motion was originally filed in Case No. 2:16-cv-00505-JRG (“Original Action”), which was

   stayed on October 17, 2017 pending completion of Inter Partes Review (“IPR”) involving the

   asserted patents. Image Processing Technologies, LLC v. Samsung Electronics Co., Ltd. et al.,

   2:16-cv-00505-JRG, Dkt. No. 356 at 1-2. The present case is severed from the Original Action.




                                                 1 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 2 of 12 PageID #: 10937



   Timeliness concerns relate to the filing dates and docket control orders issued in the Original

   Action. A timeline of key events follows.

          On February 13, 2017, during discovery in the Original Action, IPT served a set of

   contention interrogatories to Samsung. Dkt. No. 17-2. These interrogatories included IPT’s

   Interrogatory No. 20, which requests that Samsung identify non-infringing alternatives. Id. at 3-

   4.

          On March 15, 2017, Samsung served an initial response to IPT’s Interrogatory No. 20.

   Dkt. No. 17-3 at 4-6. This response denied any infringement and incorporated its responses to

   IPT’s Interrogatories No. 8, 9, and 11. Id. at 5-6. Regarding IPT’s Interrogatory No. 8,

   Samsung’s response to IPT’s Interrogatory No. 20 asserted that it describes “why Samsung’s

   Accused Instrumentalities are non-infringing alternatives to claimed inventions of the asserted

   claims.” Id. Regarding IPT’s Interrogatory No. 11, Samsung’s response to IPT’s Interrogatory

   No. 20 asserts “components provided by licensed suppliers are themselves licensed and therefore

   constitute non-infringing alternatives.” Id. at 18. The response to IPT’s Interrogatory No. 20 did

   not directly identify any non-infringing alternatives. Id.

          Samsung also served a response to IPT’s Interrogatory No. 3. Dkt. No. 24-8 at 6-22.

   IPT’s Interrogatory No. 3 sought identification of third-party suppliers for elements in or for the

   accused features. Id. at 6. Samsung’s response to IPT’s Interrogatory No. 3 identified multiple

   third-party suppliers, including FotoNation. Id. at 8-22. IPT’s Interrogatory No. 3 was not

   referenced in Samsung’s response to IPT’s Interrogatory No. 20.

          On June 16, 2017, Samsung served an amended response to Interrogatory No. 20. Dkt.

   No. 17-4. This amended response additionally incorporated by reference deposition testimony




                                                   2 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 3 of 12 PageID #: 10938



   but was otherwise identical and again did not directly identify any non-infringing alternatives. Id.

   at 4-6.

             On June 30, 2017, IPT served opening expert reports. Dkt. No. 26 at 6. These reports

   included those of Dr. Zavadsky and Dr. Bovik, IPT’s technical experts, and Mr. Benoit, IPT’s

   damages expert. Id.

             On July 26, 2017, Samsung served rebuttal expert reports. These reports included Mr.

   Tate’s rebuttal damages expert report (Dkt. No. 14-2) and Dr. Stevenson’s rebuttal technical

   expert report (Dkt. 17-5). Dr. Stevenson’s report included three paragraphs dedicated to available

   alternatives. Id. at ¶¶ 76-78. The report did not directly identify any non-infringing alternatives.

   Id. The report did state, “I will discuss the technical details of these alternatives in a supplement

   to this report, consistent with the schedule in this case.” Id. at ¶ 76.

             On August 22, 2017, IPT served Corrections to Report of Paul C. Benoit along with

   exhibits (“Mr. Benoit’s Correction Report”). Dkt. No. 26 at 7, see Original Action, Dkt. No. 215-

   30 and 215-31. IPT was permitted by the Court to supplement opening damages expert reports,

   but only to the extend necessary to address deposition testimony of Samsung witnesses

   Kolhatkar and Moraro and their deadline to do so was July 5, 2017. Original Action, Dkt. No.

   161 at 2.

             On August 25, 2017, Samsung served Dr. Stevenson’s supplemental rebuttal expert

   report. Dkt. No. 17-6. This supplemental report was consistent with the schedule in the Original

   Action, which had an August 25, 2017 deadline in which “Samsung may serve its . . . rebuttal

   technical and damages witness expert disclosures related to design-arounds and non-infringing

   alternatives.” Original Action, Dkt. No. 195 at 3. Dr. Stevenson’s supplemental rebuttal expert

   report identified FotoNation as a non-infringing alternative. Dkt. 17-6 at 10.



                                                    3 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 4 of 12 PageID #: 10939



          On September 7, 2017, IPT issued Supplement to the Expert Report of Paul C. Benoit

   (“Mr. Benoit’s First Supplemental Report). Dkt. 17-8. This supplemental report addresses the

   supplemental reports of Dr. Stevenson and Dr. Bovik and the potential impact, including

   regarding FotoNation, on damages. Id. Of these reports, IPT’s “Third Supplemental Expert

   Report of Dr. Alan C. Bovik” asserts that the non-infringing alternatives in Dr. Stevenson’s

   supplemental rebuttal expert report, including FotoNation, would not have been acceptable

   alternatives. Dkt. 17-7 at 6.

          On September 9, 2017, Samsung filed the present Motion in the Original Action. Dkt.

   No. 26. On September 15, 2017, IPT filed their Conditional Motion for Leave in the Original

   Action. Dkt. No. 17.

          II.     LEGAL STANDARD

                  a. Expert Testimony

          Federal Rule of Evidence 702 permits expert witness testimony if:

                  “(a) the expert’s scientific, technical, or other specialized

                  knowledge will help the trier of fact to understand the evidence or

                  to determine a fact in issue; (b) the testimony is based on sufficient

                  facts or data; (c) the testimony is the product of reliable principles

                  and methods; and (d) the expert has reliably applied the principles

                  and methods to the facts of the case.”

          Fed. R. Evid. 702. The district court “ensur[es] that an expert’s testimony both rests on a

   reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow Pharm. Inc., 509

   U.S. 579, 579-80 (1993). Relevance is a low bar. Evidence is relevant if: (a) it has any tendency




                                                  4 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 5 of 12 PageID #: 10940



   to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

   consequence in determining the action. Fed. R. Evid. 401.

          Regarding reliability, part of that inquiry is whether the data utilized in the methodology

   is sufficiently tied to the facts of the case. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

   150 (1999). The burden is on the party offering the expert testimony to establish admissibility by

   a preponderance of the evidence. Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir.

   1998) (en banc).

          However, “the question of whether the expert is credible or the opinion is correct is

   generally a question for the fact finder, not the court.” Summit 6, LLC v. Samsung Elecs. Co., 802

   F.3d 1283, 1296 (Fed. Cir. 2015), citing Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1314 (Fed.

   Cir. 2014), overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

   Cir. 2015) (en banc). “Vigorous cross-examination, presentation of contrary evidence, and

   careful instruction on the burden of proof are the traditional and appropriate means of attacking

   shaky but admissible evidence.” Daubert, 509 U.S. at 596.

                  b. Royalties

          Patent damages opinions must “reflect the value attributable to the infringing features of

   the product, and no more.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir.

   2014). Estimating a reasonable royalty is not an exact science, and there may be more than one

   reliable method for estimating a reasonable royalty. Summit 6, 802 F.3d at 1315.

          A party may use the royalty rate from sufficiently comparable licenses, value the

   infringed features based upon comparable features in the marketplace, or value the infringed

   features by comparing the accused product to non-infringing alternatives. Id at 1296. Challenges




                                                  5 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 6 of 12 PageID #: 10941



   to the factual accuracy of a benchmark go to evidentiary weight, not admissibility. Apple, 757

   F.3d at 1319.

          Accounting for the differences between real-world licenses negotiated under the

   uncertainty of infringement and validity is proper in a reasonable royalty analysis. St. Lawrence

   Communications LLC v. ZTE Corp. et al., 2:15-cv-00349-JRG, Dkt. No. 441 at 4 (E.D. Tex. Feb.

   21, 2017). It is rational and economically sensible due to infringement and validity uncertainty

   that a damages expert should give an opinion that the rates should be increased. Mondis Tech.,

   Ltd. v. LG Electronics, Inc., 2011 U.S. Dist. LEXIS 78482, at *23 (E.D. Tex. June 14, 2011); see

   also ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 872 (Fed. Cir. 2010) (“[A] reasonable

   royalty may permissibly reflect the fact that an infringer had to be ordered by a court to pay

   damages rather than agreeing to a reasonable royalty.”).

          III.     ANALYSIS

                   a. Motion to Strike Expert Testimony

          Samsung’s Motion moves to exclude and strike certain opinions of Mr. Benoit, IPT’s

   damages expert. Dkt. No. 26 at 5. These requested exclusions are: (1) Mr. Benoit’s methodology

   for calculating “price premium” (Id. at 5), (2) Mr. Benoit’s Corrected Report (Id. at 5-6), (3) Mr.

   Benoit’s “effective royalty rates” in Mr. Benoit’s Corrected Report (Id. at 18), (4) Mr. Benoit’s

   “effective royalty rates” in Mr. Benoit’s original damages report (Id. at 19), (5) Mr. Benoit’s

   First Supplemental Report (Id.), and (6) Mr. Benoit’s “reasonable royalty rates” (Id. at 13).

                   b. Motion to Strike: Price Premium

          Samsung argues that Mr. Benoit’s methodology for calculating a price premium, which

   serves as the foundation for his calculation of a reasonable royalty, should be excluded as

   irrelevant and unreliable. Id. at 8. Mr. Benoit’s methodology compares two similar products: the



                                                  6 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 7 of 12 PageID #: 10942



   Samsung L73, which included Samsung’s Intelligent Face Recognition technology, and the

   Samsung L700, which did not. Dkt. No. 26-5 at 47, ¶ 88. The Samsung L73 was priced at a $50

   premium above the Samsung L700. Id. By isolating feature differences through other product

   comparisons, Mr. Benoit estimated the value of feature differences between the Samsung L73

   and L700 to determine an estimated price premium for Samsung’s Intelligent Face Recognition.

   Id. at 47-50, ¶ 88-94.

          Samsung’s argument that Mr. Benoit’s methodology is irrelevant is based on a distinction

   between the valuation of face detection as a whole and the incremental benefit of the patented

   technology. Samsung asserts that because the L73 is not an accused product and that it is

   undisputed that the Intelligent Face Recognition technology does not practice the patents-in-suit,

   the price premium for Samsung’s Intelligent Face Recognition is irrelevant. Dkt. No. 26 at 8-11.

   Samsung argues that Mr. Benoit conceded that the patents are not directed to face detection as a

   whole, but to alleged incremental improvements to the processing of captured images, and that

   Mr. Benoit does not attempt to quantify or value any of these alleged incremental benefits. Id. at

   9-10. Samsung continues by noting that patent damages opinions must “reflect the value

   attributable to the infringing features of the product, and no more.” Dkt. 26 at 10, quoting

   Ericsson, 773 F.3d at 1226.

          In Rembrandt Wireless, the Federal Circuit rejected a similar argument made by Samsung

   and held that it was appropriate for the plaintiff’s expert to use comparable technology in

   determining incremental value associated with infringing technology. Rembrandt Wireless

   Technologies, LP v. Samsung Electronics. Co., Ltd., 853 F.3d 1370, 1380 (Fed. Cir. 2017).

   Samsung argues that Rembrandt Wireless involved damages analyses based on valuations of use

   of the patents in infringing features. Dkt. No. 26-16 at 4. However, Samsung has not cited any



                                                  7 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 8 of 12 PageID #: 10943



   binding authority imposing a restriction that an expert’s analysis be limited to only infringing

   products.

          Relevance is a low bar. Evidence is relevant if: (a) it has any tendency to make a fact

   more or less probable than it would be without the evidence; and (b) the fact is of consequence in

   determining the action. Fed. R. Evid. 401. Mr. Benoit’s opinions regarding a price premium for

   face-detection technology easily meet this bar. Samsung’s criticisms go to the weight of the

   evidence, not its admissibility. The appropriate avenue for addressing challenges to Mr. Benoit’s

   price premium opinion is Samsung’s own damages expert report and cross-examination.

          Samsung argues that Mr. Benoit’s method of isolating feature differences through

   product comparisons to estimate a feature’s value and ultimately an estimated price premium for

   Samsung’s Intelligent Face Recognition is unreliable, comparing it to a “complicated pyramid

   scheme.” Dkt. No. 26 at 11. This “complicated pyramid scheme” is said to be a sequence of price

   subtractions and substitutions akin to the substitution method taught in ninth grade Algebra I

   courses. See Dkt. No. 26-5 at 47-50, ¶ 88-94.

          Samsung argues that the unreliability in Mr. Benoit’s method arises from the

   determination of which features to value and which to ignore, and how one faulty determination

   gets carried through the rest of the analysis. Dkt. No. 26 at 11-12. Samsung attempts to illustrate

   the method’s unreliability by noting that Mr. Benoit assigns no value to the Samsung NV40’s

   superior resolution in Mr. Benoit’s comparison of the Samsung NV40 and NV4. Id. at 12.

   Samsung then proceeds to use a $50 price premium, a value supplied by Samsung, and uses it to

   show how the methodology would result in a negative value for the L73’s Face Recognition. Id.

   This illustration fails to consider the possibility that Samsung’s $50 price premium for the

   superior resolution could be an improper valuation. This possibility is increased when



                                                   8 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 9 of 12 PageID #: 10944



   considering IPT’s assertion that Samsung’s own damages expert Mr. Tate assigned a zero-dollar

   value to the Schneider-Kreuznach lens contained in the NV7, which has a 7x zoom capability,

   over the lens in the NV3, which has a 3x zoom capability. Dkt. No. 26-2 at 14.

          Mr. Benoit’s use of IPT’s expert’s facts and not Samsung’s expert’s facts does not make

   his method unreliable. If one were to assume a theoretically perfect assignment of values to other

   differences between the cameras, then Mr. Benoit’s substitution methodology would in turn

   produce a theoretically perfect valuation of face detection functionality. Furthermore, Mr.

   Benoit’s methodology of valuing the infringed features based upon comparable features in the

   marketplace has already been endorsed by the Federal Circuit. Summit 6, 802 F.3d at 1296 (Fed.

   Cir. 2015); Apple, 757 F.3d at 1315.

          This evidentiary dispute does not rise to the level of methodology reliability, but rather a

   challenge of fact reliability. Accordingly, Mr. Benoit’s price premium methodology will not be

   excluded on a Daubert basis.

                  c. Motion to Strike: Mr. Benoit’s Corrected Report

          In Samsung’s Motion, Samsung cites the transcript of the August 24, 2017 video

   deposition of Mr. Benoit. Dkt. No. 26 at 14. Samsung replicates 189:5-9 in Footnote 6: “Q.

   Right. And Exhibit N2 in your – what you’re calling a corrected report is actually a new report,

   there is no Exhibit N2 in your original report, correct? A. Correct.”. Id., see Original Action Dkt.

   No. 215-35. Exhibit N2 is a table indicating the Percent of Units Utilizing Patents-in-Suit with a

   simple calculation involving payment and royalty rate to determine total past units and using

   total past units and total units to calculate units using patents. Original Action, Dkt. No. 215-31

   at 62. This simple calculation adjusting the number of products that allegedly practiced the




                                                  9 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 10 of 12 PageID #:
                                  10945


 Asserted Patents is a minor update that does not lead to Daubert exclusion. There is no

 fundamental change to theory or methodology here.

                d. Motion to Strike: Mr. Benoit’s Corrected Report Effective Royalty Rates

        Mr. Benoit’s adjustment for assumption of validity and infringement is proper in a

 reasonable royalty analysis. St. Lawrence Communications, Dkt. 441 at 4 (E.D. Tex. Feb. 21,

 2017). It is rational and economically sensible due to infringement and validity uncertainty that a

 damages expert should give an opinion that the rates should be increased. Mondis, 2011 U.S.

 Dist. LEXIS 78482 at *23; see also ResQNet.com, 594 F.3d at 872 (“[A] reasonable royalty may

 permissibly reflect the fact that an infringer had to be ordered by a court to pay damages rather

 than agreeing to a reasonable royalty.”). This adjustment is both relevant and reliable and will

 not be excluded under a Daubert analysis.

                e. Motion to Strike: Mr. Benoit’s Original Report Effective Royalty Rates

        Samsung argues that Mr. Benoit’s original analysis of effective royalty rates is unreliable

 and should be excluded. Dkt. No. 26 at 19. Samsung points to two examples. Id. One is what

 Samsung calls Mr. Benoit’s assumption that all five camera manufacturer licensees sold the same

 13% of cameras employing face detection over the entire life of the patents, which Samsung

 asserts Mr. Benoit abandons in his corrected exhibits. Id. The second is that Samsung says Mr.

 Benoit relies on an IPT interrogatory response to value patents Canon, Sony, and Panasonic

 assigned to IPT as part of their payment. Id.

        Essentially, Samsung complains that Mr. Benoit uses different underlying facts than they

 would. These are not criticisms of methodology. Accordingly, the Court will not be excluding

 Mr. Benoit’s original analysis of effective royalty rates on a Daubert basis.




                                                 10 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 11 of 12 PageID #:
                                  10946


                f. Motion to Strike: Mr. Benoit’s First Supplemental Report

        Samsung asserts that Mr. Benoit’s First Supplemental Report is premised upon the

 opinions of IPT’s technical expert Dr. Bovik. Dkt. No. 26 at 17. Samsung is concurrently moving

 to exclude Mr. Bovik’s new opinions on the grounds that they are unreliable and procedurally

 improper. Dkt. No. 25. Samsung argues that if Mr. Benoit’s First Supplemental Report should be

 excluded because Mr. Bovik’s opinions should be excluded. Dkt. No. 26 at 17.

        The Court is not determining the admissibility of Mr. Bovik’s opinions in this order. If

 the Court decides to strike Mr. Bovik’s opinions as unreliable, then Mr. Benoit’s testimony will

 be required to be limited to the same extent. At this time, none of Mr. Benoit’s First

 Supplemental Report will be excluded under Daubert.

                g. Motion to Strike: Reasonable Royalty Rates

        Samsung argues that Mr. Benoit’s reasonable royalty rate analysis relies on his price

 premium analysis, and that because the reasonable royalty rates rely on irrelevant and unreliable

 price premiums the reasonable royalty rates should be excluded as irrelevant and unreliable as

 well. Dkt. No. 26 at 8-9. The Court recognizes that Mr. Benoit’s reasonable royalty rate analysis

 depends on his price premium analysis, but the Court also rules that Mr. Benoit’s price premium

 analysis is sufficiently relevant and reliable. Accordingly, the Court rules that Mr. Benoit’s

 reasonable royalty rate analysis likewise is sufficiently relevant and reliable and will not be

 excluded under Daubert.

        IV.     CONCLUSION

        In sum, the Court finds that none of the objected to expert testimony warrants exclusion.

 The appropriate response to the challenges to Mr. Benoit’s testimony is not Daubert exclusion

 but rather “[v]igorous cross-examination, presentation of contrary evidence, and careful



                                                11 / 12
Case 2:20-cv-00050-JRG-RSP Document 124 Filed 05/14/20 Page 12 of 12 PageID #:
                                  10947


 instruction on the burden of proof are the traditional and appropriate means of attacking shaky

 but admissible evidence.” Daubert, 509 U.S. at 596. Therefore, the Court DENIES Samsung’s

 Motion.
     SIGNED this 3rd day of January, 2012.
     SIGNED this 14th day of May, 2020.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                              12 / 12
